Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/0.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0050, the sentence “Each of the targets 114 is bonded or mounted to a backing plate 152, which is similar to a structure with a vessel shape, the outer bellow assembly 146 having the lower flange 138 and the upper flange 142” is unclear.
In paragraph 0055 line 5, “is2.5” should read “is 2.5” with a space between words.
In paragraph 0062 line 18, the motor shaft should use the reference character “276” instead of the reference character “297.”  
In paragraph 0074 lines 2-3, the phrase “a rotating pedestal for producing a material to form a carrier over the rotating pedestal” is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “a rotating pedestal for producing a material to form a carrier over the rotating pedestal” is indefinite. It is unclear how the rotating pedestal produces a material to form a carrier over itself. This claim limitation will be interpreted to mean a rotating pedestal which supports a substrate/carrier to be deposited onto (Drawings Fig. 1 – 108,110; Specification para 0037, 0046).
In claim 3, “a pocket having a geometric shape that is complementary” is indefinite because a shape can only be complementary with respect to another shape, so it is unclear what the pocket is complementary to. This rejection can be overcome by removing “that is complementary” from line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20150279635 A1) in view of Macaulay (US 4410407 A).
Regarding claim 1, Subramani teaches a multi-cathode (plurality of cathode assemblies) physical vapor deposition chamber (para 0088; Fig. 5 - 102) and a rotating shield (Fig. 1 – 106) below the 
Annotated Fig. 9 (Macaulay)

    PNG
    media_image1.png
    366
    580
    media_image1.png
    Greyscale

Regarding claim 2, Subramani teaches targets positioned below cathodes (para 0048; Fig. 1 – 102, 114) and a rotating pedestal with a carrier on top for receiving sputtered materials (para 0045; Fig. 1 – 110, 108).
Regarding claim 3, Macaulay teaches a cup-shaped post (pocket) (Fig. 12 – 130) having a circular (geometric) shape and that the shaft (shield mount) is cylindrical and thus complementary with the shape of the pocket (Fig. 2 – 40).
Regarding claim 7, Macaulay teaches an outer sleeve (edge projections) (Fig. 15 – 89) bolted to the shaft (shield mount), which are inserted into the cup-shaped post (received by the raised peripheral frame) (Fig. 15 – 130; col 11 line 29-50).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20150279635 A1) in view of Macaulay (US 4410407 A) as applied to claim 3 above, and further in view of Damji (US 5749028 A).
Regarding claim 4, Subramani in view of Macaulay fails to teach the geometric shape of the pocket is a polygon. However, Damji teaches a pentagon shaped shaft base to be inserted into a pentagon shaped counterbore (pocket) (col 11 line 1-5; Figs. 6E, 6F). Though Damji is used for a photoconductive drum in a copier, the drum is required to rotate when the shaft (Fig. 6E - 744) of the copier is mated with the hub (Fig. 6F) of the drum (col 1 line 37-46). The mating and rotating of a shaft to rotate another element has broad applicability and is not merely limited to the art of sputtering. An ordinary artisan could have looked to the general art of rotatable shafts in search of a solution to rotating the shield of Subramani. Thus, because the shaft and counterbore of Damji are used for the same purpose of rotating the element the shaft is mounted to as in the Macaulay invention (col 8 line 43-44), the two references are analogous art. See MPEP 2141.01(a)(IV). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the circular/cylindrical shape of the shaft and central recess in Macaulay with the pentagonal (polygonal) shape of the shaft and counterbore in Damji because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B) and MPEP 2144.04(IV)(B).
Regarding claim 5, Subramani in view of Macaulay and Damji teaches a pentagonal pocket as described in the claim 4 rejection.
Regarding claim 6, Subramani in view of Macaulay and Damji fails to explicitly teach the geometric shape of the pocket is a pentagon with concave sides. However, Damji teaches the counterbore and the shaft may have any suitable size and shape to mate with each other (col 9 line 28-40). Therefore, it would have been obvious to a person having ordinary skill in the art .

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20150279635 A1) in view of Macaulay (US 4410407 A) as applied to claim 7 above, and further in view of Damji (US 5749028 A).
Regarding claim 8, Subramani in view of Macaulay fails to teach the geometric shape of the pocket is a polygon. However, Damji teaches a pentagon shaped shaft base to be inserted into a pentagon shaped counterbore (pocket) (col 11 line 1-5; Figs. 6E, 6F). Though Damji is used for a photoconductive drum in a copier, the drum is required to rotate when the shaft (Fig. 6E - 744) of the copier is mated with the hub (Fig. 6F) of the drum (col 1 line 37-46). The mating and rotating of a shaft to rotate another element has broad applicability and is not merely limited to the art of sputtering. An ordinary artisan could have looked to the general art of rotatable shafts in search of a solution to rotating the shield of Subramani. Thus, because the shaft and counterbore of Damji are used for the same purpose of rotating the element the shaft is mounted to as in the Macaulay invention (col 8 line 43-44), the two references are analogous art. See MPEP 2141.01(a)(IV). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the circular/cylindrical shape of the shaft and central recess in Macaulay with the pentagonal (polygonal) shape of the 
Regarding claim 9, Subramani in view of Macaulay and Damji teaches a pentagonal pocket as described in the claim 8 rejection.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20150279635 A1) in view of Macaulay (US 4410407 A) as applied to claim 1 above, and further in view of Moslehi (US 5876573 A).
Regarding claim 10, Subramani in view of Macaulay fails to explicitly teach a collet secured to the shield mount and a motor shaft secured to the collet. However, Moslehi teaches a coupling (collet) secured to a rotating shaft (shield mount) and a motor shaft secured to the coupling (collet) (col 4 line 55-64; See annotated Fig. 1). Macaulay does not describe how the servo motor (Fig. 1 - 26) for rotating the shaft and shield operates. So, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Annotated Fig. 1 (Moslehi)

    PNG
    media_image2.png
    391
    566
    media_image2.png
    Greyscale

Regarding claim 11, Subramani in view of Macaulay and Moslehi teaches a (shield) motor attached to the motor shaft (See annotated Fig. 1). Moslehi also teaches the rotating shaft, and by extension the motor shaft, is engaged with a ferrofluidic feedthrough (col 4 line 55-64; Fig. 1 - 56). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to seal the shaft of Subramani in view of Macaulay with a ferrofluidic feedthrough because it would allow the shaft to pass through the top of the chamber, as in Macaulay (Fig. 1 – 41), without compromising the vacuum seal, which is desired by Macaulay due to the inclusion of vacuum pumps (col 6 line 37-65).

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20150279635 A1) in view of Macaulay (US 4410407 A) and Moslehi (US 5876573 A).
Regarding claim 12, Subramani teaches a multi-cathode (plurality of cathode assemblies) physical vapor deposition chamber (para 0088; Fig. 5 - 102) and a rotating shield (Fig. 1 – 106) below the cathodes to expose one of the cathodes through a shield hole (para 0045; Fig. 1 – 104). Subramani fails to teach a rotating shield comprising a top surface including a raised peripheral frame, a shield mount sized and shaped to engage with the raised peripheral frame to secure the shield mount to the shield, a collet secured to the shield mount, and a shield motor shaft secured to the collet and secured to a motor that rotates the shield motor shaft and the shield. However, Macaulay teaches an upper surface (raised peripheral frame) of the shutter around a cup-shaped post (pocket) where the shaft (shield mount) attaches to the shutter (col 8 line 28-50; see annotated Fig. 9). Subramani does not explicitly teach how the shield is rotated, so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the rotating shield to a shaft as in Macaulay to facilitate rotation. Furthermore, Moslehi teaches a coupling (collet) secured to a rotating shaft (shield mount) and a motor shaft secured to the coupling (collet) and a motor (col 4 line 55-64; See annotated Fig. 1). Macaulay does not describe how the servo motor (Fig. 1 - 26) for rotating the shaft and shield operates. So, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to power the shaft of Subramani in view of Macaulay using the motor shaft and coupling arrangement of Moslehi to link the shield mount shaft to the servomechanism.
Regarding claim 13, Moslehi also teaches the rotating shaft, and by extension the motor shaft, is engaged with a ferrofluidic feedthrough (col 4 line 55-64; Fig. 1 - 56). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to seal the shaft of Subramani in view of Macaulay with a ferrofluidic feedthrough because it would allow the shaft to pass through the top of the chamber, as in Macaulay (Fig. 1 – 
Regarding claim 15, Macaulay teaches the shaft (shield mount) having a cylindrical (geometric) shape that engages a pocket in the top surface (peripheral frame) of the shutter (shield) to secure the shaft (shield mount) to the shield (Fig. 2 – 40; see annotated Fig. 9).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramani (US 20150279635 A1) in view of Macaulay (US 4410407 A) and Moslehi (US 5876573 A) as applied to claim 12, and further in view of Brown (US 20130101447 A1).
Regarding claim 14, Subramani in view of Macaulay and Moslehi does not explicitly teach a tapered centering shaft engaging the collet and the shield motor shaft. However, Brown teaches conical tapered centering guides (shafts) that mate with tapered centering profiles on the motor shaft and driven shaft (para 0009) to connect them to an alignment element (collet) (para 0008; Fig. 3B). Though Brown is used in a submersible pumping system, the system includes a motor shaft linked to a driven shaft as in Moslehi. Using a coupling to join two rotating shafts together has broad applicability and is not merely limited to the art of sputtering. An ordinary artisan could have looked to the general art of couplings in search of a solution to connecting the two shafts of Moslehi. Thus, because the tapered centering guides are used for the same purpose of coupling two shafts as in the Moslehi invention (col 4 line 62-64), the two references are analogous art.  See MPEP 2141.01(a)(IV). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the tapered centering guides of Brown between the collet and shafts of Moslehi such that the shafts . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raj (US 20120049871 A1) teaches magnetic fluid or ferrofluidic O-ring seals. Tricard (US 20150286129 A1) teaches sputtering to form a EUV mask blank using molybdenum and silicon targets on a low CTE substrate. Xie (US 20150122643 A1) teaches a flared head on a shaft to secure a shield and rotating shaft to an anode bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794